COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Regenia Bechem v. Reliant Energy Retail Services

Appellate case number:     01-18-00878-CV

Trial court case number: 1071269

Trial court:               County Court at Law No. 2 of Harris County

        Appellant filed her notice of appeal on September 27, 2018. See TEX. R. APP. P. 26.1. The
record was due on November 5, 2018. See TEX. R. APP. P. 4.1(a), 35.1. The clerk’s record was
filed on October 16, 2018. The reporter’s record has not been filed.

        On November 8, 2018, the Clerk notified appellant that the court reporter responsible for
preparing the record in this appeal had informed the Court that appellant had not requested
preparation of the record or had not made arrangements to pay for the reporter’s record. The Clerk
further notified appellant that unless she provided proof of payment for preparation of the
reporter’s record, proof of having made payment arrangements for the reporter’s record, or a
response showing that she was exempt from paying for the reporter’s record by December 10,
2018, the Court might consider and decide only those issues or points that do not require a
reporter’s record. See TEX. R. APP. P. 37.3(c).

        In a response filed November 13, 2018, appellant stated that “there is no Court Reporter’s
Record concerning the final judgment.” Appellant’s response does not provide the Court with
evidence showing that she has paid or made arrangements to pay the court reporter. Accordingly,
the Court will consider and decide those issues or points that do not require a reporter’s record for
a decision. See id.

        Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of the
filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: _____/s/ Sherry Radack
                    Acting individually       Acting for the Court

Date: ___November 27, 2018___